UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): July 31, 2012 PFIZER INC. (Exact name of registrant as specified in its charter) Delaware 1-3619 13-5315170 (State or other (Commission File (I.R.S. Employer jurisdiction of (Number) Identification No.) incorporation) 235 East 42nd Street New York, New York (Zip Code) (Address of principal executive offices) Registrant's telephone number, including area code: (212) 733-2323 Not Applicable (Former Name or Former Address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2 (b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition On July 31, 2012, Pfizer Inc. (“Pfizer”) issued a press release announcing its financial results for the second quarter of 2012. The information contained in the press release is deemed to be “filed” under the Securities Exchange Act of 1934 as Exhibit 99 to this report, and such press release is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits (d)Exhibits Exhibit 99 - Press Release of Pfizer Inc. dated July 31, 2012, reporting Pfizer's financial results for the second quarter of 2012.Exhibit 99 is deemed to be “filed” under the Securities Exchange Act of 1934 in this Current Report on Form 8-K. SIGNATURE Under the requirements of the Securities Exchange Act of 1934, the registrant has caused this report to be signed on its behalf by the authorized undersigned. PFIZER INC. By: /s/ Matthew Lepore Matthew Lepore Vice President and Corporate Secretary Dated: July 31, 2012 EXHIBIT INDEX Exhibit No. Description 99 Press Release of Pfizer Inc. dated July 31, 2012, reporting Pfizer's financial results for the second quarter of 2012.
